Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed March 29, 2021.
Claims 1-18 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated April 9, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over “MESH: Creative DIY Kit for the Connected Life” (publically accessible August 18, 2015); hereinafter referred to as “WunderBar by relayr” (publically accessible January 20, 2014); hereinafter referred to as WunderBar.
Regarding claim 1, Mesh teaches a system for wearable buttons, comprising:
an independent wireless master button comprising an air interface for receiving executable instructions for according to a user changeable dashboard (MESH Canvas is an application with drag & drop-based intuitive user interface to make MESH Tags work ... Each MESH Tag has unique features and wirelessly communicates ... You can make simple shortcuts, controller of something, or recorder of pressed time/counts by using Button Tag. It receives multiple pressing patterns below)(pages 11-13; a user is able to chain a plurality of MESH tags (e.g. buttons) on a changeable MESH Canvas; chained tags are in a Master/Slave format);
one or more slave buttons that are separate and independent from the master button, said slave buttons configured to communicate wirelessly in short range with the master button (MESH Tags use Bluetooth Smart, Bluetooth Low Energy (BLE) to communicate)(page 21; as depicted in the Mesh Canvas shown in page 12 each MESH tag is independent and separate, the tags are chained into a Master/Slave format); and
applications containing the one or more executable instructions that are programmable and reprogrammable using the dashboard so that each application is able to be associated with at least one of the master button and slave buttons by using the dashboard, to provide for user programmability of each of the master button and the slave buttons through the dashboard (By connecting various Internet services and applications to MESH platform, the possibilities of the new applications and “smart things” you’ll create are limitless)(page 8; each MESH tag is programed with application functionality);
wherein the one or more executable instructions are configured to execute on a processor of the master button according to a user’s actuation of the master button or the slave button according to the changeable dashboard (MESH is a creative platform that lets you make your own “smart projects” in just minutes ... Automatically send someone a goodnight text by just tapping a button next to your bed)(page 5).
Mesh differs from the claim in that Mesh fails to teach a database on a server storing the association between functionality and a button, wherein buttons are configured to send a signal though the air interface to the server to indicate that one or more buttons has been pressed for executing a corresponding programmed application. However, Pesola discloses of a server database storing the association between functionality and a button (FIG. 2 is a signaling diagram illustrating a method according to an embodiment of the present disclosure … the response action may additionally/alternatively comprise a database transaction … One or more databases can store the information used to implement the exemplary embodiments of the present disclosure)([0057-0063]; Figure 2 – an exemplary network server database storing associations is shown), wherein buttons are configured to send a signal though an air interface to the server to indicate that one or more buttons has been pressed (trigger event consists of touching and pressing the button ... wireless transmitter 112 that is configured to send an identification message over a wireless communication network to a network server 120 in response to the trigger event)([0022-0040]) for executing a corresponding programmed application (accessing a pre-configured action profile associated with the unique identifier ... causing a response action to be executed based on information in the accessed action profile ... action message may be ... service message ... the action message may comprise ... service request)([0049-0052]; in response to the button being pressed the server executes an assigned programed application (e.g. requesting a car)). The examiner notes, Mesh and Pesola teach a system for using sensors to trigger an event. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the button system of Mesh to include the storing and sending of Pesola such that the system transmits a trigger event to a server database for processing. 
Finally, the combination of Mesh-Pesola fails to teach the master button includes electronics for long range air interface, wherein the dashboard receives the signal on the server through the long range air interface and is accessible online separately from the master button and slave buttons, the master button configure with electronics to receive and transmit signals to and from the server for all slave buttons within short range wireless communication. However, WunderBar discloses of a master button including electronics for long range air interface (Main Circuit ... WiFi: IEEE 802.11b/g/n, WPA/WPA2 ... Bluetooth LE)(page 5; the examiner notes WiFi is a long range air interface), wherein the dashboard receives the signal on the server through the long range air interface and is accessible online separately from the master button and slave buttons, the master button configure with electronics to receive and transmit signals to and from the server for all slave buttons within short range wireless communication (The Microprocessor can connect to the internet through the WiFi unit. To communicate with the other modules it uses Bluetooth Low energy ... It allows us to respond when a button is pressed, and light the LEDS that are on each module. All of the activity that happens around the WunderBar is sent to our platform, where you can easily access and work with the signals ... With the relayr Connection app for iPhone and Android, simply input your local WiFi credentials to instantly create a secure connection between the sensor modules and the relayr Cloud … The cloud platform gathers sensor data … you can access it programmatically from within your App … you can define rules that act upon the sensor data)(pages 3 and 4; the main module communicates with other sub modules over Bluetooth and with the Cloud server though WiFi, the user access the cloud to define functionality). The examiner notes, Mesh, Pesola, and WunderBar teach a system for using sensors to trigger an event. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the button system of Mesh-Pesola to include the long range interface 
Regarding claim 2, Mesh-Pesola-WunderBar teach the system of claim 1, wherein the one or more executable instructions are configurable on the dashboard (as shown in Mesh, page 12, the canvas is used to define a configuration of buttons).
Regarding claim 3, Mesh-Pesola-WunderBar teach the system of claim 2, wherein the dashboard is on a server and is configurable over a network (WunderBar - Login to OpenSensor Cloud to manage both your devices and apps)(page 7; a cloud resides on a server and interacts with a network for configuration).
Regarding claim 4, Mesh-Pesola-WunderBar teach the system of claim 3, wherein the network comprises the internet (as stated above, WunderBar uses a cloud, internet is used to connect to a cloud).
Regarding method claims 10-13, the claims generally correspond to system claims 1-4, respectively, and recite similar features in system form; therefore, the claims are rejected under similar rational.

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mesh, Pesola, WunderBar, and in further view of “V.BTTN Walkie Talkie” by Gabi Zuniga (publically accessible in 2014); hereinafter referred to as Zuniga.
Regarding claim 5, although Mesh-Pesola-WunderBar discloses that other devices maybe in communication with the master button (Mesh - MESH GPIO means General Purpose Input Output. If you are knowledgeable about electronic circuits, you can connect a sensor, an actuator or other electronic circuit as you like and control it)(page 15). Mesh-Pesola-WunderBar differs from the claim in that Mesh- (When using with V.BTTN you can record with PTT (Push To Talk) by pressing and holding the button, all while your phone is in your pocket. You can also use your favorite headset for privacy)(application description). The examiner notes, Mesh, Pesola, WunderBar, and Zuniga teach a system for using sensors to trigger an event. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the button system of Mesh-Pesola-WunderBar to include the headset of Zuniga such that the system allows for communication between a headset and buttons. One would be motivated to make such a combination to provide the advantage of interfacing with additional devices. 
Regarding claim 6, Mesh-Pesola-WunderBar-Zuniga teach the system of claim 5, wherein the executable instructions are further configured to provide messaging between two or more users each having wearable master and slave buttons (Mesh - MESH is a creative platform that lets you make your own “smart projects” in just minutes ... Automatically send someone a goodnight text by just tapping a button next to your bed)(page 5)(additionally, Zuniga also depicts in the video of communication between two users having wearable buttons)(screenshots 1-5).
Regarding claim 7, Mesh-Pesola-WunderBar-Zuniga teach the system of claim 6, wherein the dashboard is further for configuring which users are configured for messaging according to actuation of the master button and one or more slave buttons. (Mesh - MESH is a creative platform that lets you make your own “smart projects” in just minutes ... Automatically send someone a goodnight text by just tapping a button next to your bed)(page 5).
Regarding claim 8, Mesh-Pesola-WunderBar-Zuniga teach the system of claim 7, wherein the executable instructions are configured to light the master and slave buttons according to receiving audio messages from at least one of the two or more users (Zuniga - Voice messages can be played automatically while the sender is talking or stored and notified by the V.BTTN with sound and light alerts)(application description).
Regarding claim 9, Mesh-Pesola-WunderBar-Zuniga teach the system of claim 8, wherein the dashboard is configured for configuring the one or more of the master and slave buttons to record and send audio messages to at least one of the two or more users (Zuniga - V.BTTN Walkie Talkie is an Android app that allows sending and receiving voice messages in real-time at the push of a button)(application description).
Regarding method claims 14-18, the claims generally correspond to system claims 5-9, respectively, and recite similar features in system form; therefore, the claims are rejected under similar rational.

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1-4 and 10-13, the applicant argues the combination of Mesh, Pesola, and WunderBar fails to teach “wherein the one or more executable instructions are configured to execute on a processor of the master button according to a user’s actuation of the master button or the slave button according to the changeable dashboard”, in particular, the applicant asserts that WunderBar lacks buttons “the “master button” in Wonderbar, which is not really a button at all … Wonderbar does not provide for use of its system with buttons - it works only with sensors” (page 2 of applicant’s remarks); the examiner respectfully disagrees. 
WunderBar clearly uses buttons, specifically WunderBar discloses of a master button (i.e. a main master module containing a button) including electronics for long range air interface (i.e. Wifi) “Main Circuit ... WiFi: IEEE 802.11b/g/n, WPA/WPA2 ... Bluetooth LE” (page 5) and communicating with slave “The Microprocessor can connect to the internet through the WiFi unit. To communicate with the other modules it uses Bluetooth Low energy ... It allows us to respond when a button is pressed” (page 3). Notably seen in circuit diagrams of WunderBar (see GitHub citation in PTO-892) a main master module includes a button labeled “BTN1” and slave modules include buttons labeled “BTN2”, “BTN3”, “BTN4”, “BTN5”, and “BTN6”. As such, it’s abundantly clear to one of ordinary skill in the art that WunderBar system includes operational buttons.
Furthermore, Mesh discloses that modules maybe programmed and associated in a chained master/slave format according to a user changeable dashboard (i.e. Canvas) “MESH Canvas is an application with drag & drop-based intuitive user interface to make MESH Tags work ... Each MESH Tag has unique features and wirelessly communicates ... You can make simple shortcuts, controller of something, or recorder of pressed time/counts by using Button Tag. It receives multiple pressing patterns below” (pages 11-13), wherein programmed instructions are configured to execute on a processor of the master buttons in response to user’s actuation as defined by the changeable dashboard (i.e. tapping a button triggers the instructions of the event and performs an action (e.g. sending a goodnight text)) “MESH is a creative platform that lets you make your own “smart projects” in just minutes ... Automatically send someone a goodnight text by just tapping a button next to your bed” (page 5).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mesh, Pesola, and WunderBar teach a system for using sensors to trigger an event. As such, it would have been obvious to a person having ordinary skill in the art before .


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for wearable buttons.
GitHub WunderBar
Sony's goal with crowdfunding: user feedback
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145